


Exhibit 10.59




SEPARATION AGREEMENT AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made as of
the 5th day of October 2015 (the “Effective Date”), by and between Robert S.
Vaters (“Executive”) and Caladrius Biosciences, Inc. (“Caladrius” or the
“Company”).


WHEREAS, the Company has employed Executive as its President and Chief Financial
Officer since January 5, 2015 pursuant to the terms of an employment agreement
dated January 5, 2015 and an amendment thereto dated January 16, 2015
(collectively, the “Employment Agreement”); and


WHEREAS, the Executive has also served as a Director on the Company’s Board of
Directors since January 22, 2015; and


WHEREAS, Executive and Caladrius (formerly NeoStem, Inc.) entered into an
Executive Confidentiality and Inventions Assignment Agreement dated January 5,
2015, in connection with the commencement of his employment, a copy of which is
attached hereto ( the “Restrictive Covenant Agreement”); and


WHEREAS, Executive’s employment with the Company is being terminated effective
October 5, 2015; and


WHEREAS, Executive is resigning as a Director on the Company’s Board of
Directors effective October 5, 2015; and


WHEREAS, Executive and the Company desire to settle fully and finally any
differences, rights and duties arising between them, including, but in no way
limited to, any differences, rights and duties that have arisen or might arise
out of or are in any way related to Executive’s employment with the Company and
the termination of his employment;


NOW, THEREFORE, in consideration of the payment, benefits and other covenants
contained in this Agreement, which Executive acknowledges are in excess of any
benefits to which Executive would otherwise be entitled, the parties agree as
follows:


1.Termination. Executive’s employment with the Company terminated effective
October 5, 2015 (the “Termination Date”) and Executive resigned as a member of
the Company’s Board of Directors on the Termination Date.


2.Separation Payment. Pursuant to the terms of the Employment Agreement,
provided that Executive executes and does not revoke this Agreement, the Company
agrees to pay Executive a separation amount of $425,000, an amount equal to one
year of Executive’s current base salary, less all applicable withholdings (the
“Separation Payment”). The Separation Payment will include any accrued salary.
The Separation Payment will be paid to Executive in accordance with Company
standard payroll practices beginning on the first regular payroll following the
eighth (8th) day after Executive signs and returns this Agreement to the
Company. However, in the event of a change in control, to be defined by the
Company, the remaining Separation Payment owed the Executive will be paid in a
lump sum within thirty (30) days of the change in control. Executive
acknowledges and agrees that other than as




--------------------------------------------------------------------------------




specifically set forth in the Agreement, he is not due any additional
compensation, including without limitation, compensation for unpaid salary,
bonus, severance, incentive or performance pay.


3.    2015 Bonus. Executive shall be eligible for a pro-rata bonus for 2015, if
at year end, (i) the Compensation Committee determines that the Company has met
its annual objectives; and (ii) the Compensation Committee awards bonuses to
other executives of the Company. Any pro-rata bonus award shall be consistent
with Executive’s target bonus under his Employment Agreement and the overall
corporate performance score as determined by the Compensation Committee.
Executive’s bonus shall be paid to Executive at the time all other 2015 company
bonuses are paid.


4.    Stock Options and Restricted Stock Awards. All of Executive’s unvested
stock options and restricted stock awards shall immediately vest upon the
Termination Date and all vested options shall remain exercisable for a period of
ninety (90) days’ from the Termination Date in accordance with the terms of
Caladrius’ 2009 Amended and Restated Equity Compensation Plan.


5.    Executive Benefits. Executive’s participation in any Company-sponsored
Executive benefit plans will terminate on October 31, 2015. Executive will be
eligible to continue his health, dental and vision care coverage pursuant to the
provisions of the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) for
an 18 month period. The Company shall reimburse Executive a portion of the cost
of such coverage through June 30, 2016, which payments will be equal to the
amount of the monthly premium for such coverage, less the amount that Executive
would have been required to pay if he would have remained an employee of the
Company. Executive will be required to pay the full monthly premium thereafter.
If Executive secures new employment and becomes eligible for and elects benefits
under a new employer’s group health plan, his right to reimbursement shall
terminate and he must immediately notify the Company of the start date of that
insurance, by letter addressed to David Schloss, VP Human Resources, Caladrius
Biosciences, Inc., 106 Allen Road, 4TH Floor, Basking Ridge, NJ 07920. Executive
will receive information about continuing his health coverage under COBRA in a
later mailing, including a form by which he may elect continued coverage. If
Executive applies for unemployment, Caladrius will not oppose it.


6.    Expenses. As per Executive’s Employment Agreement, the Company will
reimburse Executive for all expenses incurred by him on or prior to the
Termination Date in connection with his duties, provided he submits an expense
report and receipts in accordance with the Company’s normal expense
reimbursement policy within ten (10) business days following the Termination
Date. Company also shall reimburse Executive up to $10,000 for legal and/or
accounting fees associated with the negotiation of this Agreement.


7.    Release.


(a)In consideration of the payments, benefits and covenants contained in this
Agreement, Executive, for himself and for his children, heirs, administrators,
representatives, executors, successors and assigns, releases and gives up any
and all claims and rights which Executive has, may have or hereafter may have
against Caladrius, its owners, members, subsidiaries, affiliates, predecessors,
successors, assigns, officers, directors, shareholders, Executives and agents
and all of their predecessors, successors and assigns (the “Releasees”) from the
beginning of the world until the Termination Date, including, but not limited
to, any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) of any nature whatsoever, whether known or unknown, whether in law or
equity (collectively, “Claims”), including, but not limited to, any Claims




--------------------------------------------------------------------------------




(i) arising out of or related to Executive’s employment with Caladrius; (ii)
arising out of or related to the termination of his employment with Caladrius,
(iii) based on contract whether express or implied, written or oral, or (iv)
arising under or related to the United States and/or State Constitutions,
federal and/or common law, and/or rights arising out of alleged violations of
any federal, state or other governmental statutes, regulations or ordinances or
the laws of any country or jurisdiction including, without limitation, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Older Workers’ Benefit Protection
Act of 1990, the Americans with Disabilities Act of 1990, the Civil Rights Act
of 1871, the Civil Rights Act of 1991, the Equal Pay Act of 1963, the Worker
Adjustment and Retraining Notification Act of 1988, the Executive Retirement
Income Security Act of 1974, the New York Labor Law, the New York State Human
Rights Law and the New York City Human Rights Law, the New Jersey Law Against
Discrimination, New Jersey’s Conscientious Executive Protection Act, New
Jersey’s Family Leave Act, the California Fair Employment and Housing Act, the
California Family Rights Act, the provisions of the California Labor Code, all
as amended. This Section releases all Claims related, but not limited to, the
right to the payment of wages, bonuses, vacation, pension benefits or any other
Executive benefits, and any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
religion, religious creed, sex, sexual orientation, national origin, ancestry,
age, mental retardation, learning disability or blindness, mental or physical
disability, disorder or handicap, alienage or citizenship status, marital status
or domestic partnership status, genetic information, military status or any
other basis prohibited by law.


(b)This release does not waive or release any Claims that Executive may have
against Caladrius or any of the Releasees related to: (i) vested benefits under
the Company’s 401(k) plan; (ii) events occurring after the Termination Date; or
(iii) enforcing the terms of this Agreement; (iv) rights to defense and
indemnity from Caladrius; or (v) rights to coverage under any liability
insurance policy (e.g., directors’ and officers’ liability insurance).


(c)Executive represents that he has not filed against Caladrius or any of the
Releasees or any of its affiliates any Claims with any governmental or
administrative agency, arbitral tribunal, administrative tribunal,
self-regulatory body, or any court arising out of or related to his employment
by Caladrius or any other matter arising on or prior to the date hereof.
Executive covenants and agrees that he will not, directly or indirectly,
commence or prosecute, or assist in the filing, commencement or prosecution in
any court any Claim brought either by Executive or by any person or entity,
against Caladrius or any of the Releasees, arising out of any of the matters set
forth in this Agreement or based upon any Claim. Executive further waives his
right to any monetary recovery in connection with a local, state or federal
governmental agency proceeding and his right to file a claim seeking monetary
damages in any court. This Agreement does not (i) prohibit or restrict Executive
from communicating, providing relevant information to or otherwise cooperating
with the EEOC or any other governmental authority with responsibility for the
administration of fair employment practices laws regarding a possible violation
of such laws or responding to any inquiry from such authority, including an
inquiry about the existence of this Agreement or its underlying facts, or (ii)
require Executive to notify Caladrius of such communications or inquiry.


8.    Confidentiality, Intellectual Property and Non-Compete. The Restrictive
Covenant Agreement shall survive the execution of this Agreement and shall
remain in full force and effect. The non-compete clause contained within the
Restrictive Covenant Agreement shall remain in effect for twelve (12) months
following the Termination Date. Executive certifies that he has fully complied
with all of his obligations under the Restrictive Covenant Agreement as of the
Termination Date, including without limitation, his obligation to return to
Caladrius all information and documents related to Inventions or Proprietary
Information (as those terms are defined in the Restrictive Covenant Agreement).




--------------------------------------------------------------------------------




Executive further certifies that he has returned, or will return within five (5)
business days following the Termination Date, all Caladrius property, including
without limitation, computers, data bases, cell phones, office, door and file
keys, identification cards, credit cards, business cards, computer access codes
and instructional manuals. Executive represents and covenants that he will fully
comply with his obligations under the Restrictive Covenant Agreement following
the Termination Date. Executive may disclose the terms of the Restrictive
Covenant Agreement to others with whom he may enter into a business
relationship.


9.    Non-Disparagement.


(a)Executive and Company each agree to not (and shall not encourage or induce
others to), in any manner, directly or indirectly, make or publish any statement
(orally or in writing) that would libel, slander, disparage, denigrate, ridicule
or criticize the other party (which in the case of Caladrius includes any of its
affiliates or affiliates respective executives, officers or directors).
Executive further agrees that without Caladrius’ prior, written consent, he will
not: (i) hold himself out as continuing to be affiliated or associated with
Caladrius or any of its affiliates in any way after the Termination Date (which
prohibition shall not preclude Executive from representing his employment with
Caladrius prior to the Termination Date); or (ii) make any statements concerning
Caladrius, any of its affiliates or any of Caladrius’ or an affiliate’s
respective Executives, officers or directors in the public domain, including
without limitation statements in, or intended for use in, publications, print,
electronic media, advertising or public presentations.


(b)Provided Executive directs requests for future references to David Schloss or
to his designee, Caladrius agrees to confirm in response to such request only
Executive’s last title and dates of employment.


(c)Nothing in this paragraph, however, shall preclude Executive from giving
truthful testimony under oath in response to a subpoena or other lawful process
and truthful answers in response to questions from a government investigator.


10.    Cooperation; Consultancy. Executive agrees to cooperate, to a reasonable
extent, with and assist Caladrius, its affiliates and legal counsel and provide
information to Caladrius, its affiliates and legal counsel as to matters in
which Executive was involved prior to the Termination Date, including, without
limitation, information needed in connection with any claim or litigation,
investigation, administrative proceeding, arbitration or enforcement action by
or against Caladrius or any of its affiliates relating to any matter in which he
was involved or about which he had knowledge, and will testify as a witness in
connection with such matters if requested by Caladrius or any one of its
affiliates, at which time, Executive would be entitled to reasonable
compensation for such services.


11.    Public Disclosures. Executive and Company shall review and agree upon
language that may be contained in a Form 8-K to be filed with the SEC on behalf
of the Company and a press release to be disseminated by the Company, each in
connection with Executive’s termination.


12.    No Admission of Liability. This Agreement does not constitute or imply an
admission of liability or wrongdoing by the Company or any of the Releasees.


13.    Confidentiality. The terms of this Agreement are CONFIDENTIAL. Executive
and Caladrius each agree not to tell anyone about this Agreement and not to
disclose any information contained in this Agreement to anyone, other than to
their respective lawyers, financial advisors or




--------------------------------------------------------------------------------




Executive’s immediate family members, except as necessary to administer this
Agreement, to enforce the terms of this Agreement, as required by law, including
without limitation, Caladrius’ disclosure obligations under the United States
securities laws and regulations or to respond to a valid subpoena or other legal
process. If Executive does tell his lawyer, financial advisor or immediate
family members about this Agreement or its contents, he must immediately tell
them that they must keep it confidential as well.


14.    Breach.


(a)If Caladrius determines in good faith that Executive has breached, is
breaching or threatens to breach the Restrictive Covenant Agreement, in addition
to any other rights to injunctive relief and monetary damages available under
that agreement or at common law, Executive shall repay the Separation Payment to
Caladrius. To the extent that Caladrius has not yet paid the Separation Payment,
Caladrius may immediately suspend such payment. The prevailing party in any
action arising out of or related to a breach of the Restrictive Covenant
Agreement shall be entitled to an award of reasonable attorneys’ fees and costs
in addition to any other legal and equitable relief.


(b)Excluding any breach of the Restrictive Covenant Agreement, the parties may
only institute an action for specific enforcement of the terms of this Agreement
and seek damages resulting from such breach. Executive may not institute any
proceeding based on claims related to Executive’s employment with Caladrius or
the termination thereof.


15.    No Reliance. Executive represents that, in executing this Agreement, he
does not rely and has not relied upon any representation or statement not set
forth in this Agreement that Caladrius or any of its members, agents,
representatives, or attorneys may have made with regard to the subject matter,
basis or effect of this Agreement. Caladrius asserts that it has made no
representation or statement that is not reflected in this Agreement. No other
promises, agreements or modifications shall be binding unless in writing and
signed after the Effective Date.


16.    Governing Law and Jurisdiction. This Agreement shall be construed in
accordance with the laws of the State of New York without regard to any state’s
conflict of law provisions. Any dispute arising out of or related to this
Agreement shall be submitted to the New York State Supreme Court, New York
County. Executive and Caladrius each consent to the exercise of personal
jurisdiction over him or it for this purpose and waives any objection to the
exercise of jurisdiction based on improper venue or inconvenient forum. Each of
Executive and Caladrius waives any right to resolve any dispute arising under or
related to this Agreement before a jury.


17.    Severability. If at any time after the date of the execution of this
Agreement, any provision of this Agreement shall be held in any court or agency
of competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be deemed to be restated to reflect, as nearly as possible, the original
intentions of the parties in accordance with applicable law. The invalidity or
unenforceability of any provision of this Agreement, however, shall not affect
the validity or enforceability of any other provision of this Agreement.


18.    Entire Agreement. This Agreement and the Restrictive Covenant Agreement
set forth the entire agreement between the parties with respect to the subject
matter hereof. This Agreement and the Restrictive Covenant Agreement
collectively supersede any and all prior understandings and agreements between
the parties. Neither party shall have any obligation toward the other except as
set forth in this




--------------------------------------------------------------------------------




Agreement and the Restrictive Covenant Agreements. This Agreement may not be
modified except in a writing signed by all parties.


19.    Enforceability. Executive is bound by this Agreement. Anyone who succeeds
to his rights and responsibilities, such as his heirs or the executors of his
estate, is also bound. This Agreement is made for Caladrius’ benefit and all who
succeed Caladrius’ rights and responsibilities, such as Caladrius’ successors or
assigns.


20.    Headings. The headings contained in this Agreement are for the
convenience of reference only and are not intended to define, limit, expand or
describe the scope or intent of any provision of this Agreement.


21.    Warranties. By signing this Agreement, Executive acknowledges the
following:
(a)He understands that this Agreement is LEGALLY BINDING and by signing it he
gives up certain rights.


(b)Executive has sixty (60) days from the Termination Date to consider his
rights and obligations under this Agreement (although he may execute and return
this Agreement at any time) and whether to execute the Agreement.


(c)Caladrius advises him to consult with an attorney and/or any other advisors
of his choice before signing this Agreement.


(d)By executing this Agreement, Executive warrants that he has voluntarily
chosen to enter into this Agreement and has not been forced or pressured in any
way to sign it.


(e)He acknowledges and agrees that the payments and benefits set forth in
Sections 2, 3, 4 and 5 of this Agreement and the other benefits and covenants
contained herein are contingent on him executing this Agreement and KNOWINGLY
AND VOLUNTARILY RELEASING all Claims against Caladrius and the other Releasees
that he may have, known or unknown, and that these benefits are in addition to
any benefit he would have otherwise received if he did not sign this Agreement.


(f)This Agreement shall have no force and effect and he will not be entitled to
the payments and benefits set forth in Section 2, 3, 4 and 5 of this Agreement,
unless he signs and delivers this Agreement on or before sixty (60) days after
the Termination Date.


(g)He has seven (7) days after he signs this Agreement to revoke it by notifying
the Company in writing to the attention of David Schloss at Caladrius
Biosciences, Inc., 106 Allen Road, 4th Floor, Basking Ridge, NJ 07920 so that
the revocation notice is received by Caladrius Biosciences, Inc. on or before
the end of the seventh day. The Agreement will not become effective or
enforceable until the seven (7) day revocation period has expired.


(h)This Agreement includes a waiver of all rights and claims he may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and


(i)This Agreement does not waive any rights or claims that may arise after this
Agreement becomes effective, which is seven (7) days after Executive signs it,
provided that he does not exercise his right to revoke this Agreement






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


ROBERT S. VATERS
CALADRIUS BIOSCIENCES, INC.
/s/ Robert S. Vaters


By:
/s/ David J. Mazzo, PhD


Name: David J. Mazzo
Title: Chief Executive Officer


Dated: October 5, 2015
 
 
 





2








